PER CURIAM.
Time being of the essence, we granted accelerated review of Calder Race Course, Inc.’s appeal from an order of the Florida Pari-Mutuel Commission approving a schedule of operating dates for summer jai alai, including afternoon or matinee performances, for appellees-purchasers of an existing pari-mutuel permit (Miami Beach Kennel Club, Inc.), upon its conversion to a jai alai permit under Chapter 80-88, Laws of Florida (1980).
Appellant contends (1) that the Commission’s order of July 29,1980 awarding matinee performance dates was barred by res judicata because at a prior hearing, on June 27, 1980, a motion for approval of matinee performance dates died for lack of a second, and the application was pronounced “denied” by the Commission’s chairman, although no vote of the Commission was taken; (2) that the permit (Miami Beach Kennel Club, Inc.) had not conducted afternoon or matinee performances “prior to the conversion” to summer jai alai, as required by Chapter 80-88, although it had run matinee performances in 1978; and (3) that the Commission lacked authority to authorize matinees for the summer of 1980 because of its failure to adopt a rule as required by newly enacted Section 550.011(2), Florida Statutes (Chapter 80-57, Laws of Florida (1980)).
After consideration of these and other contentions presented by the parties in their briefs and oral arguments before this court, we conclude that reversible error does not appear, and the order appealed from is affirmed.
ROBERT P. SMITH, Jr., LARRY G. SMITH and SHIVERS, JJ., concur.